DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A, drawn to figures 1-3, in the reply filed on February 7, 2022 is acknowledged.
Claims 11-18 were cancelled by Applicant. As such, claims 1-10 are pending in the instant application.
Claim Objections
Claims 2-10 are objected to because of the following informalities:  “A fixation device as defined in claim…” should recite “The fixation device as defined in claim...”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sweeney (US 2005/0015061).
Regarding claim 1, Sweeney discloses a fixation device (FIGS. 24-25) extending from a leading end (bottom end) to a trailing end (at 2420, FIG. 24), the device comprising: a shaft (at 2480) extending from the trailing end, an aperture (2430) extending through the trailing end being eccentric from a centre of the trailing end (FIG. 24), and a channel (2410) extending from the aperture and along at least 
Regarding claim 2, Sweeney discloses the fixation device as defined in claim 1, wherein the channel and aperture are capable of allowing line of sight access to a location along the shaft that is distal the trailing end.  
Regarding claim 3, Sweeney discloses the fixation device as defined in claim 1, wherein the fixation device includes a head (2420) and the aperture extends through the head (FIG. 24).  
Regarding claim 4, Sweeney discloses the fixation device as defined in claim 1, wherein the aperture is open at one side (at 2430).  
Regarding claim 5, Sweeney discloses the fixation device as defined in claim 1, wherein the shaft includes a helical thread (2480) along at least a portion of the shaft.  
Regarding claim 6, Sweeney discloses the fixation device as defined in claim 5, wherein the channel extends through a threaded region of the shaft such that the helical thread includes cut-outs in line with and defining the channel (FIG. 24).  
Regarding claim 9, Sweeney discloses the fixation device as defined in claim 1, comprising a plurality of passages (¶8).  
Regarding claim 10, Sweeney discloses the fixation device as defined in claim 1, wherein the channel is an open channel (FIG. 24).
Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson (US 2014/0236242).
Regarding claim 1, Robinson discloses a fixation device (100, FIGS. 8-11) extending from a leading end (140) to a trailing end (180), the device comprising: a shaft (110) extending from the trailing end, an aperture (see Figure A below) extending (partially) through the trailing end being eccentric from a centre of the trailing end (see Figure A below), and a channel (150) extending from the aperture and 

    PNG
    media_image1.png
    306
    378
    media_image1.png
    Greyscale

Figure A: Fixation device of Robinson.
Regarding claim 8, Robinson discloses the fixation device as defined in claim 1, wherein the channel is at an angle to the longitudinal axis of the fixation device (see Figure A above).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of Lim et al. (US 2006/0241623), hereinafter “Lim”.
Sweeney discloses the fixation device as defined in claim 6, except wherein the cut-outs in the thread are shaped to have a first end and a second end along the helical thread, the cut-outs oriented such that the first end of the cut-out extends a smaller distance from the shaft than does the second end of the cut-out so that on rotation of the device, when the second end trails the first end the second end acts to push material into the cut-out.  Lim teaches a fixation device (20, FIGS. 1-5), comprising a threaded shaft (21) and a channel (30) extending along at least a portion of an external surface of the shaft, wherein the channel extends through a threaded region of the shaft such that the helical thread includes cut-outs in line with and defining the channel (FIG. 5), wherein the cut-outs in the thread are shaped to have a first end (26b) and a second end (26a) along the helical thread, the cut-outs oriented such that the first end of the cut-out extends a smaller distance from the shaft than does the second end of the cut-out (FIG. 5) so that on rotation of the device, when the second end trails the first end the second end is capable of pushing material into the cut-out.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to combine the asymmetric cutout of Lim with the device of Sweeney, in order to direct material into the cutout passage. In this case, one would form the cutouts of Sweeney comprising a longer end and a shorter end.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775